By the Court.

Two exceptions have been taken to the proceedings in this case. The first is, that only four of the viewers appointed by the court, viewed the road. This is not the fact. It appears by the record, that the same objection having been made in the Court of Quarter Sessions, the matter was inquired into, and it was found that five viewed the road, though only four of them signed the report. It has been contended that it should appear, in the body of the report that the road was viewed by five of the viewers. But the act of assembly under which the proceedings were had, ifipril, 6th 1802. 3 Smith’s Laws, 512,) requires no such thing. It directs that five of them shall view the ground, and if any four of them agree that there is occasion for such road, they shall proceed to lay out the same, and make report thereof to the court. It is sufficient therefore, if the report is made by four, and satisfactory proof given to the court, that the ground was viewed by five of the men appointed by them.
The second exception is, that no improvements are mentioned, either in the report, or in the plot or draft returned and referred *26to in the report. The act of assembly directs, “ that the viewers shall make their report, together with a plot or draft thereof, and the courses and distances, and references to the improvements through, which it may pass.” But in this case it appears by a deposition sent up with the record, that the whole course of the road was through unimproved, land. It was impossible therefore, to make a reference to improvements, because none existed. But here again it has'been contended, that it should appear on the face of the report or draft that there were no improvements. The same answer may be given to this, as to the first exception. It is not required by the law, that it should be mentioned either in the report or draft that there were no improvements. It happens however, in the present case that it is expressly written on the face of the draft, “ all unimprovedf and although the counsel against the road, would confine these words, all unimproved, to the land on one side of the road, we consider them in a different sense. We understand them to refer to all the ground through which the road passes. It is the opinion of the court therefore, that the proceedings should be confirmed.
Proceedings confirmed.